Citation Nr: 1437148	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  07-06 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE


Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1970 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2011.  A transcript of the proceedings is associated with the claims file.

The claim was remanded to the RO in August 2011 to schedule the Veteran for a VA examination and to obtain additional treatment records.  Records were compiled and the Veteran underwent a VA examination in December 2012.  The examination report contains the information necessary to decide the claim without prejudice to the Veteran.  The Board finds that a new remand is not necessary to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).  In the August 2011 remand, the Board remanded the matter of entitlement to service connection for a cervical spine disorder back the RO so that a statement of the case could be sent to the Veteran.  The file contains a copy of a March 2014 statement of the case addressing this issue.  The Veteran did not respond with a VA Form 9 or other comment indicating a desire to continue an appeal on this matter and as such, it is not an issue before the Board at this time.  

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 



FINDING OF FACT

The Veteran's lumbar spine disability is manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; there is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes, favorable or unfavorable ankylosis, and neurological abnormalities are not currently present.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a lumbar spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235- 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran pre-adjudication notice by letter dated in August 2004 explaining what information and evidence was needed to substantiate a claim for increased rating for the Veteran's service-connected right ankle disability, including what she needed to provide and what would be obtained by VA.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's service treatment records, VA treatment records and private medical records.  The Veteran has not identified any outstanding medical evidence.  The Veteran underwent three VA examinations in connection with his claim in August 2004, March 2007 and December 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations are adequate as they were based on a physical examination of the Veteran and provide the medical information needed to address the rating criteria relevant to the issue on appeal.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Entitlement to an Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including section 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (hereinafter: General Rating Formula) for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (hereinafter: IVDS Formula).  With respect to the thorocolumbar spine, under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is contemplated when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Under the IVDS Formula, ratings higher than 10 percent require incapacitating episodes having a total duration of at least 2 weeks or more during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Note (1).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a , General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2011).

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a , General Rating Formula, Note (5) (2013). 

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. See 38 C.F.R. § 4.71a , General Rating Formula, Note (1) (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his lumbar spine disability requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).
The Veteran genuinely believes that the severity of his disability merits a higher rating.  He is competent to describe the symptoms that he experiences, such as pain, weakness and fatigue, because such descriptions require only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to identify the specific level of disability according to the relevant diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him and rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

Effective August 3, 2004, the Veteran's lumbar spine disability rating was increased to 10 percent based on painful motion that was productive of disability.  In the March 2005 rating decision, the RO looked to an August 2004 VA examination report which indicated recurrent crushing, aching and sharp pain in the lower back.  Upon range of motion testing in August 2004, mild loss in all movement was noted and there were x-ray findings of chronic bilateral sacroiliitis and lumbar spondylosis.  In August 2004, the examiner indicated the Veteran's posture was within normal limits, his gait was within normal limits and his condition did not cause generalized muscle weakness or muscle wasting.    Radiation of pain on movement, muscle spasm and tenderness were denied.  Ankylosis was not present.  Flexion was to 70 degrees and extension, right lateral flexion, left lateral flexion, right rotation and left rotation were all to 25 degrees.  

Private treatment records from November 2005 indicated multilevel mild spondylotic changes with a small right paracentral annular tear and disc protrusion.  

2006 treatment records indicated treatment for low back and neck pain and a consideration of the presence of cervical spine radiculopathy.  The Board notes that service connection for a cervical spine disability was denied by the RO.  As noted in the introduction, the Veteran was sent a statement of the case regarding this issue but did not respond with a substantive appeal.  Consideration of the severity of the cervical spine disability is not currently before the Board.

A VA examiner reviewed the claims file in March 2007.  The examiner noted tenderness and slight decrease in range of motion, to include flexion, extension and rotation.  Pain, stiffness without weakness, fatigue and lack of endurance.  The Veteran reported localized low back pain without radiation, but described bilateral thigh "pins and needles tingling."  The Veteran noted two flare-ups, once in 2005 and once over a two-day period in February 2007.  It was noted the Veteran could lift between 30 to 50 pounds and avoided yard work.  He was able to use a treadmill to run 1 to 1.5 miles over the course of 40 minutes. He indicated missing two days in the past 12 months secondary to low back pain and that he was currently under work limitations.  Neurological abnormalities were not indicated and incapacitating episodes were denied.  Upon palpation of the lumbar spine, the examiner could not identify a spasm or increased muscular tension; pain or tenderness to palpation was not noted.  Flexion was to 85 degrees, extension was to 20 with pain, side-bending, rotation and flexion was to 35 degrees.  After repetitive active range of motion, the Veteran reported limitation of movement on extension.  He reported low back pain with slight protective posture with extension arc pain motion at the end of the extension.  He did not exhibit fatigue, weakness or lack of endurance in the various planes of motions.

Treatment records from that time indicated continuity of treatment and continuing back pain and discomfort.

The Veteran testified before the Board at a March 2011 hearing.  The Veteran indicated he experienced spasms. He indicated his lower back did not hurt all the time, but it would catch him off guard.  When he experienced pain it limited his range of motion.  He indicated at his current job, he would sit at a computer and the pain was not so bad.  He worked as a graphic artist and stated that his employer was accommodating to him.  The Veteran indicated he was not incapacitated by his lower back disability, but that it was continually "discomforting."

Following the Board's August 2011 remand, the Veteran underwent another VA examination in December 2012.  The examiner reviewed the claims file and noted degenerative disc disease and chronic right S1 radiculopathy.  The Veteran stated his back problems had not changed since 2005.  He indicated he had bilateral lower extremity numbness for the past 5 years.  The Veteran did not mention flare-ups.  Forward flexion was to 80 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, left and right lateral rotation to 30 degrees.  The Veteran was able to perform repetitive use testing with no additional loss of motion.  In terms of functional loss, the examiner noted less movement than normal, weakened movement, excess fatigability and pain on movement.  Guarding was present, but it did not affect posture or gait.  Radicular pain was denied; however, the examiner noted other signs of radiculopathy, to include the absence of right ankle jerk which the examiner determined was compatible with prior right S1 radiculopathy involving the sciatic nerve.  The examiner specifically pointed out however that  there was no evidence of current radiculopathy.  No other neurological abnormalities were noted.  The examiner indicated that the Veteran's low back disability did not affect his ability to work.

In order to receive a 20 percent rating based upon limitation of motion of the spine, it would have to be shown that the Veteran has forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion not greater than 120 degrees.  The medical evidence of record does not demonstrate such limitation.  In addition, although the evidence demonstrates muscle spasm and guarding, the VA examiner noted that these were not severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, a rating in excess of 10 percent based on the rating criteria is not warranted.

Consideration has been given to whether separate evaluations are warranted for neurologic manifestations of the Veteran's service-connected disability, such as radiculopathy.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Ratings can only be given for current disabilities.  The examiner in December 2012 indicated evidence of prior S1 radiculopathy that is not currently present.  Thus, the Board concludes that a separate rating for radiculopathy is not warranted at this time because the Veteran does not currently have radiculopathy caused by his lumbar spine disability.  Evidence of other neurologic manifestations secondary to his lumbar spine disability is not present in the record.

Consideration has also been given to functional impairment due to the Veteran's service-connected disability.  The Board acknowledges the subjective complaints of pain made throughout the course of the Veteran's claim, as well as the objective evidence of pain on movement and excess fatigability during range of motion testing at the time of the December 2012 examination.  The Board acknowledges these findings, as well as the Veteran's reported difficulties with activities of daily living.  The Board notes, however, that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  There has to be additional disability beyond that reflected by the measured limitation of motion.  Here, even taking into account the objective findings of pain and fatigue, the Veteran was still able to forward flex his thorocolumbar spine to at worst 70 degrees in 2004 and more recently to 85 degrees, which is the maximum allowable flexion required to support a compensable rating under the General Rating Formula.  Moreover, the Veteran's combined range of motion at worst was 200 degrees, which is 80 degrees more than the maximum flexion of 120 degrees required to support a 20 percent rating.  The Board acknowledges the Veteran's subjective complaints and finds his assertions both competent and credible.  However, upon careful consideration of the evidence, the Board finds that the Veteran's disability picture most closely approximates the criteria for a 10 percent rating and that a rating in excess of 10 percent based on functional loss is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca, 8 Vet. App. at 204 -06.   The 10 percent rating is compensating him for limitation caused by his symptoms, to include pain, weakness and fatigability.

III.  Extraschedular Considerations

The Board finds that the record does not reflect that the Veteran's lumbar spine disability is as exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran has such an exceptional disability picture that the available schedular rating is inadequate.  As discussed above, there are higher ratings available under the diagnostic codes relating to the spine, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995).

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran indicated at his hearing that he was not having problems with employment and his employers were understanding of his limitations.  In addition, the VA examiner in December 2012 indicated that his lumbar spine disability did not affect his ability to work.  As there is no evidence of record that the Veteran is unable to sustain substantially gainful employment on account of his lumbar spine disability, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record.



ORDER

A disability rating in excess of 10 percent for a lumbar spine disability is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


